United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-3029
                                    ___________

Willie C. Franklin,                      *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the Eastern
                                         * District of Arkansas.
Linda Sanders, Warden, FCI,              *
Forrest City, AR,                        * [UNPUBLISHED]
                                         *
             Appellee.                   *
                                    ___________

                              Submitted: March 5, 2008
                                 Filed: March 12, 2008
                                  ___________

Before BYE, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Federal inmate Willie C. Franklin appeals the district court’s1 order dismissing
his 28 U.S.C. § 2241 petition, in which he sought sentencing credit for time he spent
in Oklahoma state custody. Following careful review, see Hill v. Morrison, 349 F.3d
1089, 1091 (8th Cir. 2003) (de novo standard of review), we affirm for the reasons
stated by the district court. See 8th Cir. R. 47B.
                         ______________________________



      1
       The Honorable Jerry W. Cavaneau, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).